              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


KOBRE & KIM LLP,                                      INDEX NO. 19-cv-10151

                   Plaintiff,

   -   v. -

COMMODITY FUTURES TRADING
COMMISSION,

                                Defendant.



                                         COMPLAINT

       1.       Plaintiff Kobre & Kim LLP (“Plaintiff” or “Kobre & Kim”) brings this action

against the Commodity Futures Trading Commission (“CFTC” or “Commission”) for unlawfully

withholding documents subject to disclosure under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552.

                                  NATURE OF THE ACTION

                                             Introduction

       2.       This FOIA Complaint seeks documents concerning the CFTC’s unprecedented

“gag” settlement in the landmark case, U.S. Commodity Futures Trading Comm’n v. Kraft Foods

Grp., Inc., Case No. 15-cv-2881 (N.D. Ill.) (hereafter, “Kraft”). The documents in Plaintiff’s

original FOIA request will shed light on a question of great public interest: why did the CFTC,

the nation’s principal regulator of commodities and derivatives markets, try to conceal the factual

and legal bases for its litigation settlement with Kraft Foods Group Inc. and Mondelēz Global LLC

(collectively, “Kraft”) and agree never to discuss that settlement in public?        At least two
                 Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 2 of 20



Commissioners publicly disavowed the CFTC’s decision to keep silent on the settlement, and the

public deserves to understand the full story behind these extraordinary events.

           3.       To date, the CFTC has refused to even respond to Kobre & Kim’s FOIA request,

thus signaling that it intends to double down on its original inclination to keep the circumstances

surrounding its settlement with Kraft under a veil of secrecy, even to the point of disregarding

federal law.

           4.       The CFTC’s secret settlement in the Kraft case, like its handling of other recent

market manipulation cases, is a disservice to the industry the CFTC oversees. It is just the latest

example of the CFTC obfuscating the law on market manipulation by pressing legal theories that

are inconsistent with what the courts have articulated and using its leverage to secure private

settlements purportedly validating the CFTC’s own theories.

           5.       To this point, the CFTC has left the public in the dark about how the CFTC applied

its anti-manipulation authority to a fact pattern it litigated for over four years. Beyond seeding

concerns across the industry over arbitrary enforcement, the CFTC’s actions threaten to chill

legitimate market behavior while failing to deter potential misconduct in the future. Unless and

until the CFTC provides a full accounting of the attempted Kraft settlement, the public cannot have

reasonable confidence that the agency is discharging its core mission of fostering open,

transparent, and competitive markets.

                                                Summary

           6.       Kraft was the first litigated case brought by the CFTC under Section 6(c)(1) of the

Commodity Exchange Act (“CEA”), as amended by the Dodd-Frank Wall Street Reform and

Consumer Protection Act (“Dodd-Frank”),1 and implementing Rule 180.1.2 The commodities and


1
    7 U.S.C. § 9(1).
2
    17 C.F.R. § 180.1.


                                                     2
             Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 3 of 20



derivatives trading industry, as well as legal practitioners in the field, have been closely monitoring

the Kraft case for guidance about how the CFTC would interpret and apply this new legal authority.

       7.      The Kraft case took on heightened importance following the CFTC’s loss in another

market manipulation case, U.S. Commodity Futures Trading Comm’n v. DRW Investments, LLC,

Case No. 13-cv-7884 (RJS) (S.D.N.Y.), in November 2018. Following a bench trial in the DRW

case, Judge Sullivan rejected the CFTC’s theory of manipulation, stating that it was “only the

CFTC’s Enforcement Division that has persisted in its cry of market manipulation, based on little

more than an ‘earth is flat’-style conviction that such manipulation must have happened because

the market remained illiquid.” 2018 WL 6322024, at *21. The CFTC subsequently declined to

appeal Judge Sullivan’s decision in DRW.

       8.      Following the Court’s rejection of the CFTC’s manipulation theory in DRW, the

industry was at a loss regarding what the CFTC would (or would not) deem to be manipulation in

the future. Many in the industry were looking to the Kraft case for that guidance.

       9.      The CFTC responded to its defeat in DRW by further obscuring the law, abandoning

its four-year litigation against Kraft in favor of a settlement in which the CFTC made no public

findings of fact or conclusions of law. Worse, the CFTC agreed as part of the settlement not to

make any public statements about the case in the future, ensuring that large swaths of the rationale

for the settlement would remain insulated from public oversight. In effect, the CFTC negotiated a

private resolution that left the industry without any intelligible guidance and with a potential

misimpression that the legal theories asserted against Kraft had a sound legal basis.

       10.     Two of the CFTC’s own Commissioners swiftly spoke out against the gag provision

in the settlement. On August 15, 2019, the day after the settlement was announced, Commissioners

Dan M. Berkovitz and Rostin Behnam issued a joint statement (the “Berkovitz-Behnam




                                                  3
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 4 of 20



Statement”) criticizing the settlement’s “unusual features.” Recognizing that “CFTC enforcement

actions not only punish violations of the law and deter future misconduct by the party to the action,

but also provide guidance to the public about the agency’s interpretation of its laws,” the

Commissioners explained that they, “as public officials, must be able to explain to Congress and

the public the basis for the sanctions obtained, as well as the rationale for entering into a settlement

agreement rather than pursuing litigation” (emphasis added).            This is particularly true “in

settlements where there are no evidentiary findings,” because “it is critical that a Commissioner

be able to speak publicly about his or her reasons for determining that the law has been violated,

why the agreed penalties are appropriate, and why the agency did not obtain findings of fact or

proceed to trial” (emphasis added). Commissioners Berkovitz and Behnam concluded that “the

public has a right to know whether federal agencies are obtaining appropriate remedies when the

law is violated” (emphasis added).

        11.     The Commission as a whole also issued its own statement (the “Commission

Statement”) regarding why it had agreed to a gag provision as part of the Kraft settlement. The

Commission stated that its decision to approve the settlement “was based on the fact that while

this provision . . . limits what the Commission . . . can say about the Kraft litigation, it does not

restrict individual Commissioners when speaking in their personal capacities” (emphasis added).

Highlighting just how extraordinary the gag provision was, the Commission emphasized that “[w]e

do not expect the Commission to agree to similar language in the future[.]” It remains unclear

why a gag provision that (a) has no precedent in prior CFTC settlements and (b) apparently will

never be repeated again was appropriate for the Kraft case.




                                                   4
             Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 5 of 20



       12.     The Berkovitz-Behnam Statement and the Commission Statement are attached to

this Complaint as Exhibits A and B, respectively. These Statements were posted to the CFTC’s

website, along with other press releases discussing the gag settlement, on August 15, 2019.

       13.     Thereafter, in another bizarre turn of events, the CFTC swiftly scrubbed both the

Berkovitz-Behnam Statement and the Commission Statement from its website within hours of their

posting, apparently disavowing the Commission’s own stated explanation for why it had been

willing to accept the gag provision in the first place. As of the date this filing, the circumstances

surrounding these Statements, including their posting on the CFTC’s website and subsequent

deletion, remain shrouded in mystery.

       14.     The Berkovitz-Behnam Statement and the Commission Statement quickly became

the subject of collateral litigation in the U.S. District Court for the Northern District of Illinois,

which, in turn, prompted the CFTC to seek the extraordinary relief of a writ of mandamus from

the U.S. Court of Appeals for the Seventh Circuit to prevent the District Court from holding an

evidentiary hearing on the actions of the CFTC and its Commissioners.

       15.     Consistent with its secretive approach to resolving the Kraft case, the CFTC sought

to have its petition before the Seventh Circuit litigated under seal. The Seventh Circuit, however,

rejected that sealing application. In an October 22, 2019 Opinion issued by Judge Easterbrook,

the Seventh Circuit made clear that it had “ordered all of the papers to be placed in the public

record” and emphasized that “a confidentiality clause in [a] litigants’ agreement does not authorize

secret adjudication.”

       16.     The day after the Seventh Circuit’s ruling, the District Court vacated the settlement.

Likewise recognizing the importance of transparency, the District Court emphasized that “no

secret adjudication has been, or will be, authorized.”




                                                  5
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 6 of 20



        17.    Ultimately, these unusual proceedings only underscore the pressing need to

understand the circumstances surrounding the CFTC’s attempted settlement of the Kraft case. The

Seventh Circuit, the District Court, Commissioners Berkovitz and Behnam, and the Commission

itself have now all acknowledged the public’s right to know.

        18.    Plaintiff sent a FOIA request covering these issues to the CFTC on August 21,

2019.   A copy of that Request is attached to this Complaint as Exhibit C. The CFTC has not

responded to the Request. As such, Kobre & Kim brings this action to enforce its statutory rights

under FOIA.

                                           PARTIES

        19.    Plaintiff Kobre & Kim LLP is a New York Limited Liability Partnership. Kobre &

Kim LLP is a law firm focused on disputes and investigations, with its principal place of business

at 800 Third Avenue, New York, New York 10022.

        20.    Defendant United States Commodity Futures Trading Commission is an agency of

the federal government within the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f). The

Commission’s headquarters are located at 1155 21st Street, NW Washington, D.C. 20581. The

Commission’s stated mission is to foster open, transparent, and competitive markets. To this end,

the Commission is empowered to police certain markets for manipulation, among other trading

practices. The Commission has possession and/or control of the records Kobre & Kim seeks.

                                JURISDICTION AND VENUE

        21.    This Court has subject matter jurisdiction over this action pursuant to 5 U.S.C.

§ 552(a)(4)(B) and 28 U.S.C. § 1331.

        22.    Venue lies in this district pursuant to 5 U.S.C. § 552(a)(4)(B) because Kobre &

Kim has its principal place of business in the Southern District of New York.




                                                6
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 7 of 20



        23.     The Commission failed to meet its statutory duty to respond to Kobre & Kim’s

FOIA Request within twenty working days. Therefore, Kobre & Kim is entitled to appeal in this

Court pursuant to 5 U.S.C. § 552(a)(6)(C).

                                                FACTS

         The CFTC’s (Largely Unsuccessful) Pre-Dodd-Frank Manipulation Results

        24.     The CFTC has a lengthy history of asserting aggressive market manipulation

theories with little to no grounding in the law. Former CFTC Commissioner Bart Chilton

complained in 2009 that “in the CFTC’s 35-year history we have only successfully prosecuted and

won a single case of manipulation in the futures markets.”

        25.     In July 2007, the CFTC filed a market manipulation complaint against Brian

Hunter, a natural gas trader at Amaranth Advisors. After seven years of litigation, the CFTC

eventually settled its claims against Mr. Hunter without making any findings of fact or conclusions

of law. Senators Dianne Feinstein, Maria Cantwell, and Carl Levin responded to the settlement

by raising “concerns about whether the CFTC’s authority as currently exercised can effectively

regulate energy markets.”

        26.     The CFTC’s next litigated market-manipulation case was filed in November 2013

against DRW Trading and its founder, Donald Wilson. Following a bench trial in December 2016,

Judge Sullivan issued a decision rebuking the Commission and the Enforcement Division for

failing to present a coherent theory of artificial price:

                It is not illegal to be smarter than your counterparties in a swap transaction,
                nor is it improper to understand a financial product better than the people
                who invented that product. In the summer and fall of 2010, [the Defendant]
                believed that he comprehended the true value of the Three-Month Contract
                better than anyone else […]. He didn’t need to manipulate the market to
                capitalize on that superior knowledge, and there is absolutely no evidence
                to suggest that he ever did so in the months that followed.




                                                   7
               Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 8 of 20



                It is only the CFTC’s Enforcement Division that has persisted in its cry of
                market manipulation, based on little more than an “earth is flat”-style
                conviction that such manipulation must have happened because the
                market remained illiquid. Clearly, that is not enough to prove market
                manipulation or attempted market manipulation, and the CFTC has simply
                failed to meet its burden on any cause of action.

See DRW, No. 13-cv-7884 (RJS), 2018 WL 6322024 at *21 (S.D.N.Y. November 30, 2018)

(emphasis added).

       27.      In the wake of the DRW case, industry participants were perplexed about how to

distinguish lawful trading from unlawful market manipulation. The CFTC had published no

meaningful guidance on the subject and was instead pursuing a “regulation through litigation”

strategy. But the CFTC’s litigations were not providing meaningful guidance either. To the

contrary, the arbitrary and discredited manipulation theories pursued by the CFTC in test cases

like DRW and Hunter were only fueling more confusion.

                                 The Dodd-Frank Amendments

       28.      Congress added a new Section 6(c)(1) to the CEA as part of Dodd-Frank in 2010.

7 U.S.C. § 9(1).      In introducing the relevant Dodd-Frank amendment, Senator Cantwell

complained that “[i]n the 35 years of its history, the CFTC has only successfully prosecuted one

single case of manipulation.”

       29.      Section 6(c)(1) now makes it unlawful for “any person, directly or indirectly, to use

or employ, or attempt to use or employ, in connection with any swap, or a contract of sale of any

commodity in interstate commerce, or for future delivery on or subject to the rules of any registered

entity, any manipulative or deceptive device or contrivance, in contravention of” Commission

Regulations.

       30.      In an effort to implement Section 6(c)(1), the Commission enacted Rule 180.1 in

2011. Rule 180.1 prohibits, in relevant part, “any person, directly or indirectly, in connection with



                                                  8
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 9 of 20



any swap, or contract of sale of any commodity in interstate commerce, or contract for future

delivery on or subject to the rules of any registered entity, to intentionally or recklessly: (1) Use

or employ, or attempt to use or employ, any manipulative device, scheme, or artifice to defraud.”

17 C.F.R. § 180.1.

        31.      The Commission has stated that Section 6(c)(1) and Rule 180.1 were intended to

“augment the Commission’s existing authority to prohibit fraud and manipulation.” To date,

however, the Commission has issued virtually no meaningful guidance about how it intends to

interpret and apply these newly “augmented” standards in the context of market manipulation, or

how the new standards are different from the old ones. And the Commission has issued no

guidance at all since its theories of manipulation and artificial price were rejected in DRW.

                                               The Kraft Case

        32.      The CFTC sued Kraft for market manipulation under Section 6(c)(1) and Rule

180.1 in April 2015. Kraft was the CFTC’s first litigated case applying these new provisions to

allegations of market manipulation.3 In the absence of other meaningful guidance, the industry

was closely monitoring the case for insight about how the CFTC would interpret and apply these

new provisions, particularly after the result in the DRW case.

        33.      The legal theory initially advanced by the CFTC in Kraft was that Section 6(c)(1)

and Rule 180.1 proscribe manipulation even in the absence of fraud. This theory was criticized by

the District Court early in the case as essentially nonsensical. In language mirroring the Court in

DRW, the Kraft Court rejected the Commission’s assertion of non-fraud based market

manipulation under the new rule, describing it as so expansive as to prohibit “something as simple




3
 The CFTC recently filed another market manipulation case asserting novel legal theories in September 2019,
underscoring the industry’s need for notice and guidance in this area.


                                                        9
             Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 10 of 20



as ‘buy low, sell high’ trading based on market trend lines, or any other plan for trading aimed at

profit making . . . an interpretation prohibiting such activity would be absurd” (emphasis added).

       34.     Interest in the Kraft case grew acutely after the CFTC’s manipulation theory in

DRW was rejected in late 2018. Kraft then became the industry’s most likely source of guidance

about how the CFTC would apply Section 6(c)(1) and Rule 180.1 in the wake of the DRW decision.

       35.     Yet the CFTC took steps to end the Kraft case within weeks of the DRW decision.

In March 2019, the Commission and Kraft informed the District Court that they had reached a

“binding agreement,” with all material terms placed on the record. The Court entered a Consent

Order for a monetary penalty of US $16 million against Kraft on August 14, 2019. The settlement

does not contain any findings of fact or conclusions of law, and there was no public explanation

of how this number was reached or why.

       36.     While the CFTC’s sudden willingness to settle the Kraft case appears under the

circumstances to have been motivated by the Court’s rejection of a similar manipulation theory in

DRW, the CFTC has refused to provide any meaningful explanation or guidance to the public.

Instead, the CFTC has sought to further obfuscate the applicable manipulation standards. In the

aftermath of the DRW decision, CFTC Chairman J. Christopher Giancarlo issued a statement

emphasizing that DRW involved only “the CFTC’s pre-Dodd Frank legal authority,” thus implying

(without any legal basis) that the current legal standards are different in some unspecified way.

       37.     The industry remains in the dark as to what legal standards the CFTC applied to

Kraft, what facts allegedly met those standards, or why US $16 million was an appropriate

monetary penalty. From what little information is available, the CFTC’s attempted settlement

appears to have been arbitrary.




                                                10
             Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 11 of 20



       38.      Making matters worse, the Kraft settlement purported to impose a gag order

provision disallowing the parties from making “any public statement about this case other than to

refer to the terms of [the] settlement agreement or public documents filed in [the] case.” Thus, the

CFTC not only failed to provide meaningful guidance to the industry after four years of litigation,

but it actually prohibited itself from doing so. The settlement appears to have been engineered to

convey the misimpression that there was a sound legal basis for the CFTC’s manipulation theory,

even though there was not.

       39.      On August 15, 2019, the day after the settlement was entered in the Kraft case, two

Commissioners issued a joint statement regarding the settlement.             Among other things,

Commissioners Berkovitz and Behnam recognized that it is “critical that a Commissioner be able

to speak publicly about his or her reasons for determining that the law has been violated, why the

agreed penalties are appropriate, and why the agency did not obtain findings of fact or proceed to

trial” because “the public has a right to know whether federal agencies are obtaining appropriate

remedies” (emphasis added).

       40.      In addition, the Berkovitz-Behnam Statement recognized that the Commissioners

have a “statutory right to publicly state their views on matters before the Commission” by virtue

of Section 2(a)(10)(C) of the CEA, and that the “Commission cannot bargain this right away in

settlement negotiations.”

       41.      While the Commissioners acknowledged that the Kraft settlement provided “[no]

guidance to the public about the agency’s interpretation of its laws,” and thus no deterrent guidance

for “similar misconduct by others,” the Berkovitz-Behnam Statement itself did nothing to remedy

that problem.




                                                 11
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 12 of 20



        42.     The Commission also felt compelled to defend its opaque settlement in a public

statement. In a separate statement posted on August 15, 2019, the Commission admitted that its

decision to approve the gag provisions in the settlement “was based on the fact that while this

provision . . . limits what the Commission . . . can say about the Kraft litigation, it does not restrict

individual Commissioners when speaking in their personal capacities” (emphasis original).

                                Kraft Enforces The Gag Provision

        43.     Notwithstanding the Commission’s expressly stated reason for agreeing to the gag

provision—that it did not gag the Commissioners themselves—the CFTC deleted the Berkovitz-

Behnam Statement and the Commission Statement from its website mere hours after they were

initially posted. On information and belief, the CFTC scrubbed these Statements after Kraft

objected to them as violating the gag provision. Since then, the Commissioners have been unable

or unwilling to make any further public statements about the settlement, leaving the public and the

industry to speculate as to what transpired behind the scenes.

        44.     On August 16, 2019, Kraft filed a motion for contempt for violating the terms of

the gag provision, alleging that the CFTC “never intended to comply with the agreement they

negotiated [and] engaged in a deliberate, orchestrated effort to violate the Court’s Consent Order

within minutes of its entry.” Kraft further alleged that the CFTC released the statements as part

of a “coordinated effort” in order to “accomplish exactly what the CFTC specifically agreed not

to do”—to state publicly that the settlement was favorable to the agency, while implying that

Defendants had manipulated the market and admitted as much.

        45.     One day later, the CFTC responded to Kraft’s motion, arguing that the CFTC “is

prohibited from restricting any individual Commissioner from publishing any dissenting,




                                                   12
             Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 13 of 20



concurring, or other separate opinion in connection with an official publication by the

Commission.”

       46.     In an August 19 hearing on Kraft’s motion for contempt, the District Court ordered

an evidentiary hearing on the motion, since the parties were requesting that the Court make

findings of fact.   Highlighting the bizarre turn this case had taken, counsel for the CFTC

provisionally asserted Fifth Amendment privileges protecting against potential self-incrimination

for the Commission and the Commissioners.

       47.     The CFTC subsequently submitted an emergency motion to vacate the evidentiary

hearing, followed by a petition for a writ of mandamus with the Seventh Circuit, arguing, in part,

that it was unlawful for the District Court to act as an investigator in an allegation of out-of-court

contempt, that the evidentiary hearing would ignore protections for accusations of criminal

wrongdoing, and that the Court could not call “high ranking” government officials to testify. On

September 26, the Seventh Circuit ordered that the proceedings in the District Court be stayed,

pending resolution of the mandamus petition.

       48.     On October 22, the Seventh Circuit issued a decision highlighting the importance

of transparency. The Court determined that the CFTC cannot bar its members from sharing their

regulatory reasoning; thus, Commissioners Berkovitz and Behnam are not bound by the gag order.

In addition, the Seventh Circuit warned that the mere inclusion of a gag order in a settlement “does

not authorize secret adjudication” of the CFTC’s manipulation allegations.

       49.     While the mandamus proceedings answered the questions of whether individual

Commissioners are indeed bound by CFTC consent orders and whether the CFTC can enter into

settlements negotiating away those rights, the documents released in connection with the

mandamus petition do not offer any clarity on the Commission’s post-Dodd-Frank market




                                                 13
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 14 of 20



manipulation standards. In response to the Seventh Circuit’s decision, the District Court vacated

the settlement in Kraft, emphasizing that “no secret adjudication has been, or will be, authorized.”

           The FOIA Request Seeks Information Critical To Public Understanding

        50.     The “core purpose” of FOIA is to contribute “significantly to public understanding

of the operations or activities of the government.” U.S. Dep’t of Justice v. Reporters Comm. For

Freedom of Press, 489 U.S. 749, 775 (1989) (emphasis original).

        51.     Based on the current record, the public has virtually no understanding of why the

CFTC attempted to settle its case against Kraft after four years of litigation; why it failed to include

any findings of fact, conclusions of law, or other meaningful guidance in that settlement; why it

agreed to bar itself from explaining the settlement to the public; and why it swiftly deleted public

statements about the settlement by the Commission and Commissioners Berkovitz and Behnam,

when their ability to discuss the settlement was the sole justification for agreeing to the gag

provision in the first place.

        52.     On August 21, 2019, Kobre & Kim submitted the Request to the Commission’s

FOIA Compliance Office (the “Office”) through Federal Express mail. A true and correct copy of

that request is attached to this Complaint as Exhibit C.

        53.     On August 22, 2019, Kobre & Kim received confirmation from Federal Express

that the Request was delivered to the Office. A true and correct copy of the Federal Express notice

of receipt is attached to this Complaint as Exhibit D.

        54.     The Request seeks the following categories of documents:

                1) All documents and communications concerning the “binding
                   agreement” referenced in docket entry 302 of the case captioned Kraft,
                   Case No. 15-cv-2881 (N.D. Ill.);

                2) All documents and communications concerning the “Consent Order”
                   referenced in docket entries 309 and 310 of the Kraft case;



                                                  14
             Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 15 of 20




               3) All documents and communications concerning the decision by the
                  CFTC and/or any of its staff, agents, and/or commissioners to approve
                  the Consent Order;

               4) All documents and communications concerning the decision by the
                  CFTC and/or any of its staff, agents, and/or commissioners to approve
                  the Consent Order without findings of fact or conclusions of law;

               5) All documents and communications concerning the decision by the
                  CFTC and/or any of its staff, agents, and/or commissioners to approve
                  the provision in the Consent Order that states: “Neither party shall make
                  any public statement about this case other than to refer to the terms of
                  this settlement agreement or public documents filed in this case, except
                  any party may take any lawful position in any legal proceeding,
                  testimony, or by court order”;

               6) All documents and communications concerning the preparation by the
                  CFTC and/or any of its staff, agents, and/or commissioners of the press
                  releases referenced in docket entry 319 of the Kraft case;

               7) All documents and communications concerning the decision by the
                  CFTC and/or any of its staff, agents, and/or commissioners to publish
                  the press releases referenced in docket entry 319 of the Kraft case;

               8) All documents and communications concerning the decision by the
                  CFTC and/or any of its staff, agents, and/or commissioners to remove
                  the press releases referenced in docket entry 319 of the Kraft case.

       55.     The Commission failed to respond to the Request by September 19, 2019, the

twenty working day statutory deadline under 5 U.S.C. § 552(a)(6)(A).

       56.     To date, the Commission still has not responded to the Request. The Commission’s

failure to respond to the Request within the twenty-day statutory deadline means that Kobre &

Kim has constructively exhausted administrative remedies and has a right to seek relief from this

Court. 5 U.S.C. § 552(a)(6)(C).




                                               15
               Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 16 of 20



                                     CAUSES OF ACTION

                                            COUNT I

               Violation Of FOIA For Failure To Comply With Statutory Deadlines

         57.     Kobre & Kim repeats, realleges, and incorporates the allegations set forth in

paragraphs 1-56 as though fully set forth herein.

         58.     The Commission is a federal agency subject to FOIA. 5 U.S.C. § 552(f); 5 U.S.C.

§ 551.

         59.     Kobre & Kim’s Request properly seeks records within the possession, custody,

and/or control of the Commission under FOIA.

         60.     The Request complies with all applicable regulations regarding the submission of

FOIA requests.

         61.     The Commission failed to make a determination with respect to the Request within

twenty working days, as mandated by FOIA. 5 U.S.C. §552(a)(6)(A).

         62.     Kobre & Kim has and/or is deemed to have exhausted administrative remedies with

respect to the Request.

         63.     The Commission’s failure to make a determination with respect to the Request

within the twenty working days as mandated by FOIA is a violation of its statutory obligations.

                                            COUNT II

                Violation Of FOIA For Failure To Conduct A Reasonable Search

         64.     Kobre & Kim repeats, realleges, and incorporates the allegations set forth in

paragraphs 1-63 as though fully set forth herein.

         65.     The Commission is a federal agency subject to FOIA. 5 U.S.C. § 552(f); 5 U.S.C.

§ 551.




                                                16
               Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 17 of 20



         66.     Kobre & Kim’s Request properly seeks records within the possession, custody,

and/or control of the Commission under FOIA.

         67.     The Request complies with all applicable regulations regarding the submission of

FOIA requests.

         68.     The Commission failed to conduct a search reasonably calculated to identify all

records responsive to the Request, as required by 5 U.S.C. § 552(a)(3).

         69.     Kobre & Kim has and/or is deemed to have exhausted administrative remedies with

respect to the Request.

         70.     The Commission’s failure to conduct a search reasonably calculated to identify all

records responsive to the Request as mandated by FOIA is a violation of its statutory obligations.

                                              COUNT III

               Violation Of FOIA For Improper Withholding Of Agency Records

         71.     Kobre & Kim repeats, realleges, and incorporates the allegations set forth in

paragraphs 1-70 as though fully set forth herein.

         72.     The Commission is a federal agency subject to FOIA. 5 U.S.C. § 552(f); 5 U.S.C.

§ 551.

         73.     Kobre & Kim’s Request properly seeks records within the possession, custody,

and/or control of the Commission under FOIA.

         74.     The Request complies with all applicable regulations regarding the submission of

FOIA requests.

         75.     The Commission has not cited any exemptions to withhold records or portions

thereof that are responsive to the Request.




                                                 17
               Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 18 of 20



         76.     The Commission has not identified whether or how disclosure of each of the

requested records or portions thereof would foreseeably harm an interest protected by a FOIA

exemption and/or why disclosure is prohibited under the law. See 5 U.S.C. § 552(a)(8)(A).

         77.     Records responsive to the Request are not subject to any exemption from

disclosure.

         78.     Kobre & Kim has and/or is deemed to have exhausted administrative remedies with

respect to the Request.

         79.     The Commission’s failure to produce records responsive to the Request as

mandated by FOIA is a violation of its statutory obligations.

                                              COUNT IV

      Violation Of FOIA For Failure To Produce Reasonably Segregable Information

         80.     Kobre & Kim repeats, realleges, and incorporates the allegations set forth in

paragraphs 1-78 as though fully set forth herein.

         81.     The Commission is a federal agency subject to FOIA. 5 U.S.C. § 552(f); 5 U.S.C.

§ 551.

         82.     Kobre & Kim’s Request properly seeks records within the possession, custody,

and/or control of the Commission under FOIA.

         83.     The Request complies with all applicable regulations regarding the submission of

FOIA requests.

         84.     The Commission has not cited any exemptions to withhold records or portions

thereof that are responsive to the Request.




                                                 18
              Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 19 of 20



       85.      The Commission has not identified whether or how disclosure of each of the

requested records or portions thereof would foreseeably harm an interest protected by a FOIA

exemption and/or why disclosure is prohibited under the law. See 5 U.S.C. § 552(a)(8)(A).

       86.      Records responsive to the Request are not subject to any exemption from

disclosure.

       87.      To the extent that a FOIA exemption applies to any records responsive to the

Request, the Commission was required, but failed, to reasonably segregate and disclose any non-

exempt materials in those records.

       88.      Kobre & Kim has and/or is deemed to have exhausted administrative remedies with

respect to the Request.

       89.      The Commission’s failure to reasonably segregate and disclose all non-exempt

materials responsive to the Request is a violation of its statutory obligations.

                                     REQUEST FOR RELIEF

       WHEREFORE, Kobre & Kim respectfully requests this Court:

       (1)      Order the Commission to immediately process Kobre & Kim’s Request;

       (2)      Order the Commission to conduct searches reasonably calculated to identify all

                records responsive to Kobre & Kim’s Request and demonstrate that it employed

                search methods reasonably likely to lead to the discovery of all such records;

       (3)      Declare that Kobre & Kim is entitled to disclosure of the records sought by the

                Request;

       (4)      Enjoin the Commission from withholding all records or portions thereof responsive

                to Kobre & Kim’s Request that are not specifically exempt from disclosure under

                FOIA;




                                                 19
            Case 1:19-cv-10151 Document 1 Filed 10/31/19 Page 20 of 20



      (5)     Order the Commission to produce all records or portions thereof responsive to

              Kobre & Kim’s Request that are not specifically exempt from disclosure under

              FOIA on an expedited basis by a date certain;

      (6)     Order the Commission to produce an index of any responsive records withheld

              under any claim of exemption;

      (7)     Award Kobre & Kim reasonable attorney fees and costs reasonably incurred in this

              action pursuant to 5 U.S.C. § 552(a)(4)(E); and

      (8)     Grant such other relief as the Court may deem just and proper.

Dated: October 31, 2019                                   Respectfully submitted,


                                                           S/ Benjamin J.A. Sauter
                                                          Benjamin J.A. Sauter
                                                          Michael S. Kim
                                                          Jonathan D. Cogan

                                                          KOBRE & KIM LLP
                                                          800 Third Avenue
                                                          New York, New York 10022
                                                          Tel: +1 212 488 1200
                                                          Benjamin.Sauter@kobrekim.com
                                                          Michael.Kim@kobrekim.com
                                                          Jonathan.Cogan@kobrekim.com


                                                          David H. McGill
                                                          Leanne A. Bortner

                                                          KOBRE & KIM LLP
                                                          1919 M Street, NW
                                                          Washington DC 20036
                                                          Tel: +1 202 664 1900
                                                          David.McGill@kobrekim.com
                                                          Leanne.Bortner@kobrekim.com




                                              20
